UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1977


ALICE M. DEANE,

                  Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, Chief
District Judge. (5:09-cv-00110-gec)


Submitted:   March 28, 2011                   Decided:   May 5, 2011


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alice M. Deane, Appellant Pro Se.   Shawn C. Carver, Assistant
Regional Counsel, Allyson Sinclair Jozwik, Maija Pelly, SOCIAL
SECURITY   ADMINISTRATION,  Philadelphia,   Pennsylvania,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alice   M.    Deane     appeals         the     district      court’s      order

granting the Commissioner of Social Security’s summary judgment

motion    in    her   action       seeking       review       of   the      Commissioner’s

decision       denying     her     disability          insurance      and     supplemental

security   income        benefits    under       the    Social     Security       Act.      On

appeal,    we    confine     our    review       to     the    issues      raised     in   the

Appellant’s brief.           See 4th Cir. R. 34(b).                        Because Deane’s

informal brief does not challenge the basis for the district

court’s disposition, Deane has forfeited appellate review of the

court’s    order.        Accordingly,        we    affirm       the   district       court’s

judgment. *     We dispense with oral argument because the facts and

legal    contentions       are     adequately         presented       in    the    materials

before    the    court     and   argument        would      not    aid     the    decisional

process.

                                                                                    AFFIRMED




     *
       To the extent Deane seeks to submit evidence she did not
present in the administrative proceeding, we decline to consider
it. See Smith v. Chater, 99 F.3d 635, 638 n.5 (4th Cir. 1996).



                                             2